Title: From George Washington to Edmund Randolph, 3 August 1795
From: Washington, George
To: Randolph, Edmund


          
            Dear Sir,
            Mount Vernon 3d Augt 1795
          
          No mail, at two oclock yesterday, had been received in Alexandria from Philadelphia since the 29th Ulto. I am sending up this afternoon to see if the expected mail of this day is in; altho’ I have little hope of it, as the violence, & continuance of the rains since thursday last, has been such, in these parts, as to sweep every thing before it; & to do great damage to the gathered & growing grain; as well as other things. Of course, by swelling the waters, & carrying away bridges, the intercourse between one place and another (where these were) has been entirely cut off. This circumstance, added to the inexcusable blunder of

the Postmaster in Alexandria, will prevent my dispatches (wch ought to have been in Phila. on Saturday last) from getting to your hands until thursday next, at soonest.
          To these impediments is to be attributed, I presume, the nonreceptn of the Baltimore resolutions: for resolutions, I am told, have been passed at that place. And the like may be expected from Richmond; a meeting having been had there also, at which Mr Wythe, it is said, was seated as moderator—by chance, more than design, it is adde⟨d⟩—A queer chance this, for the Chancellor of a State.
          All these things do not shake my determination with respect to the proposed ratification; nor will they, unless something more imperious & unknown to me, should, in the judgment of yourself, and the gentlemen with you, make it necessary & advisable for me to pause. But let me again, repeat my desire, that as fast as these kind of Resolutions, or addresses (call them what you will) appear in the Papers—pro, or con—that answers, if thought advisable, may be draughted, and sent to me (approved by all of you) without waiting for individual applications on each one, seperately, for this w⟨ld⟩ occasion a considerable lapse of time in the first place; and in the second, would be saving me some writing on this subject; wch is an object, as I have no aid. (Mr Dandridge being with his friends in New Kent). I am always Your Affecte
          
            Go: Washington
          
        